June 14, 1933. The opinion of the Court was delivered by
This appeal is from an order of Judge Foster of the Spartanburg County Court, which sustains the judgment for the respondent given in the Court of Magistrate Ballenger. The issues properly involved in the case are clearly stated in the order of Judge Foster, and are disposed of in a manner satisfactory to this Court. It is needless to review the authorities which our investigation has found to be applicable. It is sufficient to say that the strong majority opinions of these authorities are in consonance with the conclusions reached by the order of Judge Foster. The annotation attached to the case of Richmond Dry Goods Company v. Wilson,105 W. Va., 221, 141 S.E., 876, 57 A.L.R., 31-33, and the opinion in that case itself, are especially in point. See, also, 39 C.J., 153, §§ 205, 206.
The exceptions are overruled and the order appealed from is affirmed.
Let it be reported.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICE STABLER and CARTER concur. *Page 116